Name: 74/257/EEC: Commission Decision of 18 April 1974 on the reform of the agricultural structure in the Netherlands, in implementation of Directives No 72/159/EEC and No 72/160/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy;  economic policy;  agricultural structures and production; NA
 Date Published: 1974-05-24

 Avis juridique important|31974D025774/257/EEC: Commission Decision of 18 April 1974 on the reform of the agricultural structure in the Netherlands, in implementation of Directives No 72/159/EEC and No 72/160/EEC (Only the Dutch text is authentic) Official Journal L 141 , 24/05/1974 P. 0004 - 0006COMMISSION DECISION of 18 April 1974 on the reform of the agricultural structure in the Netherlands, in implementation of Directives No 72/159/EEC and No 72/160/EEC (Only the Dutch text is authentic) (74/257/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 72/159/EEC (1) of 17 April 1972 on the modernization of farms, and in particular Article 18 (3) thereof; Having regard to Council Directive No 72/160/EEC (2) of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement, and in particular Article 9 (3) thereof; On 11 January 1973 : pursuant to Article 17 (4) of Directive No 72/159/EEC and Article 8 (4) of Directive No 72/160/EEC the following provisions: - Decision No 102 of 25 October 1972 of the Board (Bestuur) of the Foundation administering the Agricultural Development and Reorganization Fund (Stichting Ontwikkelings- en Saneringsfonds voor de Landbouw) : outline decision on farms suitable for development; - Decision No 104 of 25 October 1972 of the Board of the foundation Administering the Agricultural Development and Reorganization Fund : implementing on arable, livestock and mixed farms suitable for development - Decision of 14 November 1972 of the Board of the Agricultural Guarantee Fund (Stichting Borgstellingfonds voor de Landbouw) decision on the guaranteeing of loans guarantees to farms suitable for development; - Decision of 15 November 1972 of the Board of the Foundation for the Administration of Agricultural land (Stichting Beheer landbouwingsorder) implementing Council Directives No 72/159/EEC and No 72/160/EEC of 17 April 1972; - Decision of 27 October 1972 of the Central Land Improvement Commission (Central Cultuurtechnische Commissie) implementing the EEC Directive on the modernization of farms as regards reparcelling schemes; - Decision No 103 of 25 October 1972 : of the Board of the Foundation administering the Agricultural Development and Reorganization Fund decision on compensation to farmers leaving agriculture. Whereas on 15 June 1973 and 15 January 1974 the Dutch Government further notified pursuant to Article 17 (4) of Directive No 72/159/EEC the following provisions: - Decision No 111 of the Board of the Foundation administering the Agricultural Development and Reorganization Fund of 1 March 1973 : implementing decision on fruit-growing farms suitable for development; - Decision No 112 of the Board of the Foundation administering the Agricultural Development and Reorganization Fund of 1 March 1973 : implementing decision on undertakings suitable for development engaging in horticulture under glass; - Decision No 113 of the Board of the Foundation administering the Agricultural Development and Reorganization Fund of 5 April 1973 : implementing decision on undertakings suitable for development engaging in outdoor horticulture; - Decision No 121 of the Board of the Foundation administering the Agricultural Development and Reorganization Fund of 23 October 1973 : implementing decision on pig farms suitable for development; Whereas Article 18 (3) of Directive No 72/159/EEC and Article 9 (3) of Directive No 72/160/EEC require the Commission to determine whether, having regard to the objectives of the Directives and to the need for a proper connection between the various measures, the drafts of the laws, regulations and administrative provisions comply with the Directives and thus satisfy the conditions for financial contribution to common measures within the meaning of Article 15 of Directive No 72/159/EEC and Article 6 of Directive No 72/160/EEC; (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 96, 23.4.1972, p. 9. Whereas the objective of Directive No 72/159/EEC is to encourage the creation and development of farms which, assuming rational production, are capable of ensuring that persons working on them have an income comparable to that received for non-agricultural work and enjoy acceptable working conditions; Whereas for these reasons Directive No 72/159/EEC requires the Member States to introduce selective incentives to farmers who produce a farm development plan showing that on completion of the development period the farm will be capable of attaining as a minimum, for at least one worker, a level of earned income comparable to that received for non-agricultural work; Whereas the measures provided for in the abovementioned decisions Nos 102, 104, 111, 112, 113 and 121 of the Board of the Foundation administering the Agricultural Development and Reorganization Fund to assist farms with a development plan to comply with the objectives of Directive No 72/159/EEC; Whereas the decision of 14 November 1973 of the Board of the Agricultural Guarantee fund complies with the objectives of Article 8 (1) (c) of Directive No 72/159/EEC; Whereas the decision of 15 November 1972 of the Board of the Foundation for the Administration of Agricultural Land complies with the objectives of Article 8 (1) (a) of Directive No 72/159/EEC; Whereas the decision of 25 October 1972 of the Central Land Improvement Commission complies with the objectives of Article 13(1) of Directive No 72/159/EEC; Whereas the objective of Directive No 72/160/EEC is to make sufficient vacant land available for the formation of farms of appropriate size and structure as provided for in Article 4 of Council Directive No 72/159/EEC on the modernization of farms; Whereas to achieve this objective Member States are consequently required: - under Article 2 (1) (a) of Directive No 72/160/EEC, to grant annuities to farmers aged between 55 and 65 practising farming as their main occupation who cease farming; - under Article 2 (1) (b) of Directive No 72/160/EEC, to grant farmers premiums, such premiums not to be eligible for assistance and to be calculated by reference to the utilized agricultural area released; - under Article 2 (1) (c) of Directive No 72/160/EEC to grant annuities to permanent hired or family workers aged between 55 and 65 employed on farms on which the farmer benefits from the measures provided for under Article 2 (1) (a) and (b) of the Directive; Whereas the grant of such annuity or premium is subject to the condition that the recipient cease working in agriculture and that, where the recipient is a farmer, at least 85 % of his land be either sold or leased to farms which are undergoing modernization pursuant to Directive No 72/159/EEC, or that it be withdrawn, permanently from agricultural use or sold or leased to a land agency, which must put the land to one of the abovementioned uses; Whereas, on the ground of the age or means of the pecipiers, Member States vary the amount of or refuse to grant an annuity or premium ; whereas they may reduce the annuity granted to permanent hired or family workers by the amount of any unemployment benefit received by the latter; Whereas the abovementioned decision No 103 of the Board of the Foundation administering the Agricultural Development arid Reorganization Fund and the decision of the Foundation for the Administration of Agricultural Land of 15 November 1972 comply with the objective of Directive No 72/160/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The law, regulations and administrative provisions notified by the Dutch Government on 11 January and 15 June 1973 and 15 January 1974 pursuant to Article 17 (4) of Directive No 72/159/EEC and Article 8 (4) of Directive No 72/160/EEC satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive No 72/159/EEC and Article 6 of Directive No 72/160/EEC. Article 2 Financial contribution by the Community shall be confined to eligible expenditure arising in connection with aids granted in pursuance of decisions taken after 1 November 1972. Article 3 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 18 April 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI